SENTENCIA
Debido a que una mayoría de este Tribunal entiende que el resultado del proceso civil de confiscación está ligado al desenlace de la causa criminal, que surge a raíz de los mismos hechos, se revoca el dictamen emitido por el Tribunal de Apelaciones.
En consecuencia, se remite el caso al Tribunal de Pri-mera Instancia para que, tomando el resultado de la causa de acción criminal contra el Sr. Jorge Salas Ríos como un hecho material, reevalúe los méritos de la “Moción de sen-tencia sumaria” presentada por los peticionarios y determine su procedencia.
*89Lo acordó y manda el Tribunal y certifica el Secretario del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión de conformidad, a la que se unió el Juez Asociado Señor Colón Pérez. La Jueza Aso-ciada Señora Pabón Charneco emitió una opinión de conformidad. El Juez Asociado Señor Estrella Martínez emitió la expresión de conformidad siguiente:
Estoy conforme con el dictamen contenido en la Sentencia por los fundamentos expuestos en mi voto particular disidente emitido en Bco. Bilbao Vizcaya et al. v. ELA et al., 194 DPR 116, 149-175 (2015).
El Juez Asociado Señor Rivera García emitió una opi-nión disidente, a la que se unieron el Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Kolthoff Caraba-lio y el Juez Asociado Señor Feliberti Cintrón. El Juez Aso-ciado Señor Kolthoff Caraballo emitió la siguiente expre-sión, a la cual se unió el Juez Asociado Señor Feliberti Cintrón:
Es tiempo ya que este Tribunal abandone como fundamento jurídico en este tipo de caso la doctrina de impedimento cola-teral por sentencia. Mucho antes que Ford Motor v. E.L.A., 174 DPR 735 (2008), el Tribunal Supremo federal resolvió que esta doctrina estatutaria no aplica en circunstancias como las del caso de autos, pues el quantum de prueba en la causa criminal y el requerido en la acción civil que establece la ley en una demanda de impugnación de confiscación son distintas. U.S. v. One Assortment of 89 Firearms, 465 US 354 (1984); One Lot Emerald Cut Stones and One Ring v. U.S., 409 US 232 (1972); Helvering v. Mitchell, 303 US 391 (1938).
De hecho, este mismo es el ratio decidendi que nos ha ser-vido de fundamento principal al resolver, en el ámbito admi-nistrativo, que el hecho de que una causa criminal no preva-lezca no implica que surja un impedimento para que se inicie o se continúe con una acción administrativa. Cruz v. Garrido Morales, 58 DPR 653 (1941).
Sin embargo, recientemente, en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011), este Tribunal volvió a utilizar como fun-damento la doctrina de impedimento colateral por sentencia, aunque, de forma contradictoria, introdujo elementos de aná-*90lisis que se precisan solo ante la realidad de que dicha doctrina no aplica.
La controversia jurídica en este tipo de caso no gira en torno a la doctrina de impedimento colateral por sentencia, sino de la cláusula de la doble exposición establecida tanto en la Constitución de Estados Unidos como en la Constitución de Puerto Rico. Emda. V, Const. EE. UU., LPRA, Tomo 1, ed. 2016, págs. 190-191; Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1, ed. 2016, págs. 354-355. Esto es, en la medida que la confiscación que establece el Estado pueda entenderse principalmente como una sanción a la que el ciudadano ya estuvo expuesto y por la que fue absuelto (o la causa desestimada), la acción de retener el bien lícito confiscado chocaría con la cláusula constitucional que prohíbe la doble exposición. U.S. v. One Assortment of 89 Firearms, supra. Es en este contexto, y solo en ese contexto, que se hace necesario el análisis conducente a si la Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011 (34 LPRA secs. 1724-1724w), es de naturaleza criminal-punitiva o civil-remedial.
Como correctamente esbozó el Juez Asociado Señor Rivera García en su opinión disidente en Bco. Bilbao Vizcaya et al. v. ELA, 195 DPR 39 (2016), el análisis en este tipo de circunstancias lo estableció el Tribunal Supremo federal en U.S. v. Ward, 448 US 242 (1980). Ese debe ser el test a seguir y, al aplicarlo a la Ley Núm. 119-2011, supra, concluyo que la misma tiene un fin civil-remedial.
Por todo lo anterior, respetuosamente disiento.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo